DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9-15-2020 & 9-19-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendments filed 9-19-2019.

Allowable Subject Matter

5.	Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 with respect to the 9-19-2019 written opinion the examiner disagrees that DE 10249238 A1 anticipates or renders obvious a differential pressure sensor comprising a second base portion that includes a first depression formed at a position on a third surface facing a first pressure introduction hole with a first diaphragm interposed therebetween and forming a first chamber together with the first diaphragm, 2Docket No. 523668US Preliminary Amendment a second depression formed at a position on the third surface facing a second pressure introduction hole with the second diaphragm interposed therebetween and forming a second chamber together with the second diaphragm.
	Regarding claim 6 with respect to the 9-19-2019 written opinion the examiner disagrees that DE 10249238 A1 anticipates or renders obvious a differential pressure sensor comprising a third step of introducing a pressure transmission material from the one end of a pressure-transmission-material introduction passage; and a fourth step of providing a metal material in contact with a metal layer on one end of the pressure-transmission-material introduction passage and for sealing the one end of the pressure-transmission-material introduction passage by melting the metal material after the third step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

US 20210108980 A1 SENSOR ELEMENT
US 20180275001 A1 PRESSURE SENSOR CHIP, PRESSURE TRANSMITTER, AND METHOD FOR MANUFACTURING PRESSURE SENSOR CHIP
US 7490519 B2 System and method for sensing differential pressure
US 5375473 A Semiconductor type differential pressure measurement apparatus and method for manufacturing the same
CN 106164638 B Pressure sensor chip
CN 106104244 B pressure sensor chip

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856